Citation Nr: 1633472
Decision Date: 08/24/16	Archive Date: 09/30/16

DOCKET NO.   14-16 265	)    DATE  AUG 24 2016



On appeal  from the Department  of Veterans  Affairs Regional  Office in Providence,  Rhode Island



THE ISSUES

1 . Entitlement to an increased disability rating in excess of I O percent for degenerative joint disease, right knee status post two operative procedures with residual pain.

2. Entitlement to a total disability rat ing based on individ ual unemployability due to service-connected  disability  (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts  Department  of Veterans  Services



WITNESS  AT HEARING  ON APPEAL

The Veteran


ATTORNEY  FOR  THE BOARD

C. Bosely. Counsel



INTRODUCTION

The Veteran had active service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal  from an August 2013 rating decision of the Department of Veterans A ffairs (VA) Regional  Office (RO) in Providence.  Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal in light of the Veteran's statements indicating that he retired from his job due to the limitations imposed by his right knee disability. Thus. it is presently  in appellate status before the Board.   See Rice  v. Shinseki, 22  Vet. App. 447 (2009).

The appeal is REMANDED to the agency of original jurisdiction. VA will notify  the appellant  if further action  is required.


REMAND

The Board finds that further evidentiary development is warranted before a final decision may  be reached.

First. a new VA examination  is needed  to fully evaluate the severity of the  Veteran's service-connected right knee disability  in terms conforming to the rating schedule. See Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *9 (U.S. Vet. App. July 5,  2016).

With regard to the TDIU issue, remand  is needed  to allow the Veteran the  opportunity to complete and return a VA Form 21 -8940, Veteran's Application For Increased Compensation Based On Unemployability. On this same issue, the  Board will ask that the VA examiner also address the limitations of the service-connected right knee disability  on the Veteran's ability to  work.

Accordingly,  the case  is REMANDED  for the  following actions:

1. Undertake all notice and evidentiary development needed to resolve the issue of entitlement  to a TDIU.  This should  include sending the Veteran  a letter  advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete  a VA  Form  21-8940,  Veteran's  Application for Increased Compensation Based  on Unemployability, in order to provide the information  needed to  substantiate the claim  of TDIU.

2. The letter sent pursuant to paragraph 1 should also request that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims. Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity  to submit  any copies in his possession.

3. After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his  service-connected  right  knee condition.


Accordingly, the examiner is asked to review all relevant records and conduct a physical examination. Based on this review, the examiner is asked to provide an assessment of the current  nature  of the Veteran's right  knee condition.

The joints involved should be tested for pain  on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite  undamaged joint.

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated non-orthopedic mani festations. Please also describe all functional limitations  present  (a) after repetition  over time  and,  separately,  (b) during flare-ups.

This  should  also include  evaluation  of the  limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walki ng, lifting, carrying, pushing, and pulling for up to eight hours per day.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to identify, to the extent possible. the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, ( 1) identify what  facts and information support your findings. and (2) explain  how the facts and information justify your findings. If the information requested  in any question cannot be provided, explain why. A report of the examination should be prepared and  associated  with  the Veteran's VA  claims file.

4. After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed  in paragraphs  1-3 above, readjudicate the remanded claims.  If any benefit  sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement  of the case (SSOC). The Veteran and his representative should be afforded the appropriate time period  to  respond. Thereafter, if indicated. the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional  evidence and argument  on the   matters  the Board  has remanded.   Kutscherousky  v.  West, 12 Vet. App. 369 ( 1999).

This case must be afforded expeditious treatment. The law requires that all claims  that are remanded  by the Board or by  the United  States Court of Appeals for Veterans Clai ms for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the
nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).












